Citation Nr: 1517111	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to June 1948.  The Veteran died in February 2014.  The appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Boston, Massachusetts that granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective September 20, 2010.

A June 2013 Board decision denied the Veteran's claim.  In February 2014, the Veteran died.  A June 2014 order of the Court granted the appellant's motion for substitution in the Court proceeding.  See 38 U.S.C.A. § 5121A (West 2014).  A separate June 2014 Court decision vacated the June 2013 Board decision with regard to the bilateral hearing loss rating claim, and remanded the matter to the Board for further review.  In November 2014, for reasons consistent with the June 2014 Court decision, the Board remanded the bilateral hearing loss rating claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The Board adds that the appellant was recently provided with notice by the Board that she had an additional 30 days to appoint a representative (but she chose not to do so, and has not otherwise responded).

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and VBMS.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(a)(2) (effective October 6, 2014) ("if the deceased appellant's case was advanced on the docket prior to his or her death, the substitute will receive the benefit of the advanced placement").


FINDING OF FACT

On VA examination in May 2011, the Veteran's hearing impairment based on pure tone threshold averages and speech discrimination scores corresponded to no worse than Level III hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85 (Diagnostic Code 6100), 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for a compensable initial evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions (to the extent practicable due to the death of the Veteran, as explained below).  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With regard to the duty to assist, as noted by the Court in its June 2014 memorandum decision, "in pursuing accrued benefits, a survivor who is substituted is not limited to evidence contained in the claims file at the time of the deceased claimant's death."  Citing Fast Letter 10-30; Copeland v. Shinseki, 26 Vet. App. 86, 88 (2012); 38 C.F.R. § 3.1010(f)(3) (2014).  

The Board concludes that VA's duty to assist has been satisfied.  The Board notes that neither the Veteran (prior to his death) nor the appellant have identified any outstanding records relating to the claim.  In fact, in November 2014, the Board remanded the appellant's claim so that she could be provided with another opportunity to submit evidence and to identify any outstanding records relating to her claim, particularly relating to the alleged worsening of the Veteran's hearing loss since the last May 2011 VA examination.  In December 2014, the RO sent a letter to the appellant requesting that she submit any such evidence or identify any such outstanding records and provide any necessary Form 21-4142 authorizations, but she did not respond.  Therefore, the Board finds that there was substantial compliance with the Board's remand directive, and that the duty to assist in this regard has been satisfied.

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was provided with a VA examination in May 2011.  The Board acknowledges that in an April 2013 statement in lieu of a Form 646, the Veteran's representative asserted that the Veteran's hearing loss had worsened since the May 2011 VA examination.  Unfortunately, however, because the Veteran subsequently died in February 2014, a new VA examination cannot be performed, and a VA medical opinion would not serve to elicit a history by the Veteran of his symptoms or provide the audiometric data needed to rate his disability under the schedular criteria.  With regard to the May 2011 VA examination, the examiner's report reflects that he personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria (at least up to that time).  Therefore, the Board finds that there is no further duty to assist in this regard.


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's bilateral hearing loss was assigned a noncompensable rating under Diagnostic Code 6100, effective September 20, 2010.  See 38 C.F.R. § 4.85.  The Veteran died in February 2014.  The appellant seeks entitlement to a higher initial rating as a substituted party under 38 U.S.C.A. § 5121A.

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  The ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent of extraschedular consideration).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2014).

The May 2011 VA audiological examination report reflects pure tone thresholds were as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
n/a
35
50
90
105+
70
LEFT
n/a
30
50
85
105+
67.5

Speech recognition ability (using Maryland CNC word lists) was measured as 90 for the right ear and 94 for the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level III hearing in the right ear and level II hearing in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level III and level II hearing corresponds to a noncompensable rating.  The examiner recorded a diagnosis of sensorineural hearing loss, normal to profound.  The examiner noted in a June 2011 addendum (addressing service connection) that the claims folder was reviewed and there was no record of treatment for the Veteran's hearing loss.  The Board notes that there is no exceptional pattern of hearing impairment shown as described by 38 C.F.R. § 4.86.

As shown above, there is no medical evidence of record indicating that the Veteran's bilateral hearing loss meets the criteria for a higher initial rating.  Again, the Board notes that disability ratings for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII of 38 C.F.R. § 4.85.  See Lendenmann, supra.  As explained in the VCAA section above, this matter was remanded in November 2014 to provide the appellant with an opportunity to submit additional evidence or identify any outstanding evidence that the Veteran's hearing loss worsened since the May 2011 VA examination, but the appellant did not respond.

The Board acknowledges that in a September 2010 lay statement, the appellant reported that the Veteran's hearing had worsened through the years.  Likewise, the Board acknowledges that the Veteran's representative alleged in the April 2013 statement in lieu of a Form 646 that the Veteran's hearing loss worsened since the last VA examination in May 2011.  While the Board acknowledges the lay accounts of the appellant and of the Veteran by way of his representative that the Veteran's condition had worsened since the May 2011 VA examination, unfortunately, the Board reiterates that a mechanical application of the available audiometric data to the schedular rating criteria do not allow for a higher schedular rating.  In other words, a higher schedular rating would require different audiometric test results not shown in the evidence of record, and not able to be found by way of a new VA examination because, unfortunately, the Veteran passed away in February 2014.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  The May 2011 VA examiner noted that the disability's impact on occupational activities was difficulty hearing and that it had no effects on usual daily activities.  The Board notes that difficulty hearing is specifically contemplated by the rating criteria for hearing loss.  Furthermore, the schedular criteria already contemplate higher ratings for higher pure tone thresholds and lower speech recognition scores on audiometric testing, which test results were not shown.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that the rating criteria adequately contemplate the Veteran's difficulty hearing, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  The Board is certainly sympathetic to the appellant's loss due to the death of the Veteran.  The inability to provide a new VA examination due to the Veteran's death, while certainly unfortunate, does not in itself render the schedular criteria inadequate.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Fenderson v. West, supra.  

In sum, the preponderance of the evidence is against the appellant's claim for a compensable evaluation for bilateral hearing loss for the entire period on appeal; the benefit of the doubt rule is not for application.  


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


